Citation Nr: 0104219	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of the RO.  



REMAND

The veteran contends that he suffers from emphysema and sleep 
apnea as residuals of a gunshot wound to the chest in 
service.  

The Board notes in this regard that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Furthermore, the veteran was afforded a VA examination in 
conjunction with his claim in May 1999.  At that time, it was 
specifically noted in the examination report that the claims 
file was not available for review.  Following an examination 
of the veteran, the examining physician rendered the 
following diagnoses:  scar of right thoracoabdominal 
incision, well-healed, symptomatic; status post gunshot wound 
of the right chest and hemopneumothorax with residual 
moderate restrictive pulmonary disease and healed fracture of 
the right 7th and 10th ribs; status post gunshot wound of the 
right lobe of the liver with partial resection of the liver, 
asymptomatic; degenerative arthritis of the thoracic and 
lumbar spine, symptomatic, with limitation of range of motion 
of the lumbar spine; and, sleep apnea.  

The examining physician went on to explain that, even though 
chest x-ray and CT scan did not show any fibrosis in the 
right chest, it was his opinion that it was as likely as not 
that the veteran had some interstitial pulmonary fibrosis 
secondary to the gunshot wound of the lung with 
hemopneumothorax and subsequent residual restrictive 
pulmonary disease.  It was further his opinion that it was 
unlikely that the veteran's sleep apnea was related to the 
gunshot wound of the right chest and hemopneumothorax.  

Based on the results of this examination, the RO undertook to 
assimilate the veteran's disability due to residual moderate 
restrictive pulmonary disease into the previously service-
connected residuals, gunshot wound to the right chest with 
hemothorax and thoracotomy, but denied the veteran's claims 
of service connection for emphysema and sleep apnea.  

Subsequently, the veteran submitted a statement from his 
primary care physician, William L. Simpson, M.D., in support 
of his claim.  In this statement, Dr. Simpson certified that 
the veteran was currently suffering from significant 
pulmonary disease of unknown etiology.  He further noted that 
the veteran had been found to suffer from emphysema and sleep 
apnea, but that these conditions were mild and did not fully 
explain his progressively worsening state of dyspnea.  He 
stated that, with the veteran's history of Vietnam service 
and multiple trauma from a gunshot wound to the thorax, it 
was quite likely that the veteran's current lung condition 
was a manifestation of this prior trauma.  In conclusion, he 
stated that it was his medical opinion that the veteran's 
mild emphysema and sleep apnea were incidental and secondary 
to his primary condition of pulmonary insufficiency secondary 
to post thoracic gunshot trauma.  

Given the conflicting and somewhat confusing nature of the 
evidence presented in this case, the Board finds that another 
VA examination should be performed to address the likely 
etiology of the claimed disabilities.  In addition, all 
pertinent treatment records should be obtained in this 
regard.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
emphysema and sleep apnea since service.  
The veteran in this regard must be 
instructed to submit all competent 
evidence that tends to support his 
assertion that he suffers from emphysema 
and sleep apnea which is attributable to 
service.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed emphysema and sleep apnea.  
All indicated tests must be conducted.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to the likelihood that the 
veteran is currently suffering from 
emphysema and/or sleep apnea due to 
disease or injury which was incurred in 
or aggravated by service, to include the 
service-connected residuals of gunshot 
wound, right chest, with hemothorax and 
thoracotomy and residual moderate 
restrictive pulmonary disease.  The 
examiner should explain the basis for 
his/her opinion and, most importantly, 
reconcile it with any previously reported 
medical evidence in the claims folder.

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




